Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites inconsistent language for describing the ranges of pore radius. For example, part a) recites a range of “1.9-100 nm”, which appears to mean 1.9 nm to 100 nm, but it is uncertain because in part b) different language is used “1.6 to 100 nm” and in claim 2 it recites a range as “100 nm to 1000 nm”. Therefore, the ranges as written are indefinite because they rely on inconsistent language and the unit of measurement is not provided to the lower limit of the ranges.
Claim 2 recites “wherein a pore volume in a range of 100 nm to 1000 nm of pore radius”, which is indefinite because it is unclear as to whether pores in the range of 100 nm to 1000nm are required in the composition. There use of the term “wherein” appears to seek to further limit an already described product feature of the claim, but no previous mention of pores between 100 nm and 1000 nm are presented in the claims. The use of further “further comprising” or “further 
Claim 3 recites “wherein a pore volume in a range of 1.6 um to 62 um of pore radius”, which is indefinite because it is unclear as to whether pores in the range of 1.6 to 62 um are required in the composition. There use of the term “wherein” appears to seek to further limit an already described product feature of the claim, but no previous mention of pores between 1.6 um to 62 um are presented in the claims. The use of further “further comprising” or “further having” may more suitably capture Applicant’s intentions. The Office interprets this claim to mean that the presence of a pore radius between 1.6 um to 62 um is optional. Also the first value “1.6” in the range does not have a corresponding unit of measurement, which is indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Valero US 20050032965.

Valero does not expressly state the pore volume that is observed by the nitrogen adsorption/desportion method nor the ratio of the VHP-HG/VN2. However, these features would either be expected of inherent in the Valero reference because the product is substantially similar to the claimed product. “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004). See MPEP 2112. The person having ordinary skill in the art would have appreciated that the mercury intrusion method and the nitrogen adsorption methods would have produced different measurements that would have fallen within the claimed ranges for pore volume and VHP-HG/VN2.
Regarding claims 2-3, and 8 Valero does not expressly state the features of claims 2-3, which are indefinite as recited in the 112b rejection above. However, these features would either be expected of inherent in the Valero reference because the product is substantially similar to the claimed product. “[T]he discovery of a previously unappreciated property of a prior art 
Regarding claims 4, and 9-10, Valero provides the hardness of the final product as a shore hardness of 68 (Table 4), but does not expressly state the hardness of the silica as described in the claims 4, and 9-10. However, as recited above the claimed hardness is either inherent of obvious over Valero because the products are substantially similar.
Regarding claims 5, and 11-13, the CTAB surface area may be 221 m^2/g (Paragraph [0216]).
Regarding claims 6, and 14-15, Valero does not expressly state the features of the silica as described in the claims 6, and 14-15. However, as recited above these features are either inherent of obvious over Valero because the products are substantially similar.
Regarding claim 7, and 18-20, the product of Valero may be formed into a compact body (see Examples).
Conclusion






	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A FIORITO whose telephone number is (571)272-9921.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.